101 F.3d 98
10 Fla. L. Weekly Fed. C 575
Donald Lee CRAIG, Petitioner-Appellant,v.Harry K. SINGLETARY, Secretary Department of Corrections,State of Florida, Robert A. Butterworth, AttorneyGeneral, Attorney General of the Stateof Florida, Respondents-Appellees.
No. 93-5123.
United States Court of Appeals,Eleventh Circuit.
Nov. 15, 1996.

Paul M. Rashkind, Asst. Federal Public Defender, Miami, FL, for Petitioner-Appellant.
Consuelo S. Maingot, Office of Attorney General, Miami, FL, for Respondents-Appellees.
Appeal from the United States District Court for the Southern District of Florida (No. 92-2658-CIV-Ungaro-Benages), Ursula Ungaro-Benages, Judge.
(Opinion April 19, 1996, 11th Cir., 1996, 80 F.3d 1509)
Before HATCHETT, Chief Judge, and TJOFLAT, KRAVITCH, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges of this court in active service having voted in favor of granting rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge John C. Godbold has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)